
	
		III
		110th CONGRESS
		2d Session
		S. RES. 681
		IN THE SENATE OF THE UNITED STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. McConnell (for
			 himself, Mr. Cornyn, and
			 Mr. Inhofe) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To allow the part time, volunteer practice
		  of medicine in private medical facilities.
	
	
		1.Voluntary provision of
			 medical services
			(a)In
			 generalNotwithstanding any other provision of the rules or
			 regulations of the Senate, a Senator may use the medical facilities of a
			 private entity in order to provide voluntary and necessary medical care to his
			 patients, provided that the Senator—
				(1)is a licensed
			 physician;
				(2)only practices
			 medicine on a part-time basis outside of regular Senate office hours;
				(3)believes in good
			 faith that he must use the medical facilities of a private entity in order to
			 provide the necessary and professionally required level of medical care to his
			 patients;
				(4)does not receive
			 any compensation, income, or revenue as a result of providing such voluntary
			 medical care; and
				(5)does not allow
			 the private medical facility to use his name.
				(b)Effective
			 periodThis resolution shall take effect on the date of adoption
			 of this resolution.
			
